DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Application 16/049,127 has the exact claims as the instant application.  Since 16/049,127 has been abandoned, a double patenting rejection is not being made.

Drawings
The drawings are objected to because:
Element 210, which the specification states is the mounting device, points to what appears to be a pin with a head --a fastener-- placed within a couple of tabs with holes in Figure 2A of the instant application; instant application Paragraph 0020 differentiates between the mounting device 210 and the fastener 220 by stating the “at least one mounting device 210 is for receiving a fastener 220”; as such, it appears Element 210 is pointing at the fastener 220, not the mounting device, as defined by the specification; Applicant may overcome the objection by amending Figure 2A to clearly differentiate between Elements 210/22

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 13-17 are objected to because of the following informalities:
As to Claim 9, Lines 9-10, the limitation “the first housing mount and the second housing mount are to be coupled to the housing” should read --the first housing mount and the second housing mount are 
Claim 13, Lines 9-10, the phrase “oscillator mechanism and motor” should read --oscillator mechanism and oscillator motor--
Claim 21, Line 4, the phrase “wherein an at least one fastener secures” should read --wherein [[an]] at least one fastener secures--
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“oscillator mechanism” in Claims 2, 13 & 18, where the generic placeholder is “mechanism”, the functional language is “oscillator”, and no structure is provided.  Additionally, no structure is provided in the specification.  The specification states the “oscillator mechanism” is Element 160, which is shown in Figure 1A.  However, the structure of Element 160 in Figure 1A is not clear.  See the 112(a) rejection below for further clarification.
“wireless device” in Claim 18, where the generic placeholder is “device”, the functional language is capable of wireless communication with a wireless receiver, and no structure is provided.  The specification states a “wireless device” is “a wireless remote, mobile device (e.g., tablet or smart phone), or wireless switch”, in Paragraph 0029.
“mounting device” in Claim 21, where the generic placeholder is “device”, the functional language is “capable of being mounted to a wall”, and no structure is provided.  The specification states a “mounting device” is Element 210, which is shown in Figure 2D as a tab with a hole.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to Claim 1, the limitation “the fan has a wall-mounting surface area of less than about a circle of twelve inches in diameter”, in Lines 9-10, is indefinite.  It is not clear what values are considered both less than and about twelve inches.  For instance, 3 inches would be considered less than twelve inches, but it is not clear if it would also be considered about twelve inches.  Likewise, in this context, it is not clear if a value such as 12.5 inches is about twelve inches or if it would be considered less than about twelve inches.
As to Claim 10, the limitation “the first portion is generally straight and is to be received by the hanger bracket”, in Line 3, is indefinite.  It is not clear if the first portion is received in the hanger bracket since the limitation is grammatically structured to imply the first portion will be received in the bracket in the future.  For the purpose of examination the limitation will be interpreted as the first portion is received in the bracket.
As to Claim 11, the limitation “the wall-mounting surface area is less than about a circle of eight inches in diameter”, is indefinite.  It is not clear what values are considered both less than and about eight inches.  For instance, 3 inches would be considered less than eight inches, but it is not clear if it would also be considered about eight inches.  Likewise, in this context, it is not clear if a value such as 8.5 inches is about eight inches or if it would be considered less than about eight inches.
As to Claim 13, the limitation “the fan has a wall-mounting surface area of less than about a circle of twelve inches in diameter”, in Lines 13-14, is indefinite.  It is not clear what values are considered both less than and about twelve inches.  For instance, 3 inches would be considered less than twelve inches, but it is not clear if it would also be considered about twelve inches.  Likewise, in this context, it is not clear if a value such as 12.5 inches is about twelve inches or if it would be considered less than about twelve inches.
As to Claim 18, the limitation “the fan has a wall-mounting surface area of less than about a circle of twelve inches in diameter”, in Lines 15-16, is indefinite.  It is not clear what values are considered both less than and about twelve inches.  For instance, 3 inches would be considered less than twelve inches, but it is not clear if it would also be considered about twelve inches.  Likewise, in this context, it is not clear if a value such as 12.5 inches is about twelve inches or if it would be considered less than about twelve inches.
As to Claim 19, the limitation “the wall-mounting surface area is less than about a circle of eight inches in diameter”, is indefinite.  It is not clear what values are considered both less than and about eight inches.  For instance, 3 inches would be considered less than eight inches, but it is not clear if it would also be considered about eight inches.  Likewise, in this context, it is not clear if a value such as 8.5 inches is about eight inches or if it would be considered less than about eight inches.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 & 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lai (U.S. PGPub 2009/0238690), in view of Harms (U.S. Patent 4,668,898), further in view of Bailey (U.S. Patent 1,054,081).
As to Claim 1, Lai teaches a wall-mounted fan (Figure 7a/7b; Paragraph 0025 states the components of the fan in Figures 7a/7b are the same as the other embodiments except it is hung on a wall) comprising: a fan blade assembly (60) comprising a plurality of fan blades (as shown in Figure 1); a motor (21) configured to rotate (Paragraph 0017) the fan blades (60); the motor operable at variable speeds (Paragraph 0029 describes the fan motor being operated at “different rotating velocities”)…configured to be mounted to a wall (Paragraph 0025; Figures 7a/7b).
Lai is silent on the type of motor used to rotate the blades, so does not specifically teach a direct current motor… a controller configured to control operation of the direct current motor at variable speeds or an AC to DC converter configured to convert an AC power input to DC power supplied to the direct current motor.  Since these are not specifically taught, Lai also does not teach the hanger bracket specifically supporting the controller, converter, and direct current motor and the fan blade assembly, and configured to be mounted to a wall; wherein the fan has a wall-mounting surface area of less than about a circle of twelve inches in diameter.
Harms describes an electric motor which can be used in applications which require “variable speed and/or variable torque (Column 1, Line 18)” including fans or blowers (Column 1, Lines 35-37), and teaches a direct current (Column 6, Lines 40-44) motor (11)…a controller (Column 6, Line 32 to Column 7, Line 2) configured to control operation (Column 7, Lines 3-26) of the direct current (Column 6, Lines 40-44) motor (11) at variable speeds (Column 8, Lines 43-46)…an AC to DC converter (Column 6, Lines 40-44) configured to convert an AC power input to DC power (Column 6, Lines 4043) supplied to the direct current (Column 6, Lines 40-44) motor (11).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the DC motor and control/converter circuit, as taught by Harms, as the fan motor, as taught by Lai, " to provide a means for positioning the power circuit, the regulating circuit and the control circuit at the ECM in order to avoid having multiple wiring connections running for relatively long distances between such circuits and the ECM (Column 3, Lines 18-23).”
Bailey describes a wall-mounted electric device (Figure 1) and teaches a hanger bracket (Elements 2-9) covered by wall mounting fixture (10).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use a wall mount support structure, as taught by Bailey, for the fan assembly, as taught by Lai, as modified, to allow for easy installation on a wall (first page, left column, Lines 16-45).
Once the Bailey support bracket is modified into Lai, as modified, the bracket will support the controller, converter, direct current motor and the fan blade assembly, and configured to be mounted to a wall.
Regarding the fan having a wall-mounting surface area of less than about a circle of twelve inches in diameter.  The instant application specification, Paragraph 0025, specifically states “the wall-mounting surface area of a fan in accordance with various embodiments of the invention is minimized, for example, for aesthetic purposes.”  This statement concludes the specific area dimension of the wall-mounting surface does not provide a mechanical function and is merely ornamental, which is not patentable.  “The court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art”.  See MPEP 2144.04(I).
As to Claim 2, Lai, as modified, teaches all the limitations of Claim 1, and Lai continues to teach an oscillator mechanism (Lai 20) operated by an oscillator motor (Lai 25).
As to Claim 7, Lai, as modified, teaches all the limitations of Claim 1, and continues to teach an arm (Lai 51c) to connect (as shown in Lai Figure 7a) the hanger bracket (Bailey Elements 2-9) to a housing (Lai 10/40), wherein the housing (Lai 10/40) includes the direct current motor (Lai 21 modified into Harms 11).
As to Claim 8, Lai, as modified, teaches all the limitations of Claims 1 & 7, and continues to teach the arm (Lai 51c) includes a curved proximal end (see Lai Figure 7a below) and a curved distal end (see Lai Figure 7a below); wherein the curved proximal end (see Lai Figure 7a below) is received by (Bailey 6, as shown in Bailey Figure 1) the hanger bracket (Bailey Elements 2-9); wherein the curved proximal and the curved distal end curve in different directions (as shown in Lai Figure 7a below).

    PNG
    media_image1.png
    372
    562
    media_image1.png
    Greyscale

Lai Figure 7a, Modified by Examiner

As to Claim 9, Lai, as modified, teaches all the limitations of Claims 1, 7 & 8, and continues to teach the curved distal end further comprises: a first housing mount and a second housing mount (see Lai Figure 7a in Claim 8 rejection above); a third portion (see Lai Figure 7a in Claim 8 rejection above; this is a very broad limitation so is interpreted to meet the third portion 326 shown in instant application Figure 3A); wherein the first housing mount and the second housing mount are coupled to the housing (as shown in Lai Figure 7a); wherein the third portion curves around the housing when the first housing mount and the second housing mount are coupled to the housing (as shown in Lai Figure 7a).
As to Claim 10, Lai, as modified, teaches all the limitations of Claims 1, 7 & 8, and continues to teach the curved proximal end further comprises: a first portion and a second portion (see Lai Figure 7a in Claim 8 rejection above); wherein the first portion is generally straight (as shown in Figure 7a) and is to be received by the hanger bracket (Bailey Elements 2-9); wherein the second portion defines the curve in the curved proximal end (as shown in Figure 7a).
As to Claim 11, Lai, as modified, teaches all the limitations of Claims 1, 7 & 8, but does not specifically teach the wall mounting surface area is less than about a circle of eight inches in diameter.  However, the instant application specification, Paragraph 0025, specifically states “the wall-mounting surface area of a fan in accordance with various embodiments of the invention is minimized, for example, for aesthetic purposes.”  This statement concludes the specific area dimension of the wall-mounting surface does not provide a mechanical function and is merely ornamental, which is not patentable.  “The court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art”.  See MPEP 2144.04(I).
As to Claim 12, Lai, as modified, teaches all the limitations of Claims 1, 7 & 8, but does not teach a canopy disposed over the hanger bracket.
Bailey continues to teach a canopy (Bailey 10) disposed over (as shown in Bailey Figure 1) the hanger bracket (Bailey Elements 2-9).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use a canopy, as taught by Bailey, over the hanger bracket, as taught by Lai, as modified, “to hide the nonornamental structure (first page, left column, Lines 26-29).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lai, in view of Harms, further in view of Bailey, further in view of Lee (U.S. PGPub 2011/0008190), as evidenced by wikipedia.org (see attached Synchronous motor - Wikipedia pdf from en.wikipedia.org/wiki/Synchronous_motor), as evidenced by gainesvilleindustrial.com/blog/ac-dc-motors (see attached AC and DC Motors_ Differences and Advantages _ Types of Electric Motors pdf), further in view of Snow (U.S. Patent 5,720,594).
As to Claim 3, Lai, as modified, teaches all the limitations of Claims 1 & 2, but is silent on the type of oscillator motor used or the manner of operation so does not explicitly teach the oscillator motor is an alternating current motor that operates in only an “on” or an “off’ state.
Lee describes an electric oscillating fan, and teaches the oscillator motor (5/54) is an alternating current motor (synchronous motors are A/C motors; see end of paragraph for clarification).  As evidenced by the first paragraph in wikipedia.org, synchronous motors are alternating current (AC) motors.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use an alternating current motor, as taught by Lee, as the oscillating motor, as taught by Lai, as modified, since A/C motors are known to have high durability and long service lives (gainesvilleindustrial.com/blog/ac-dc-motors).
Snow describes an electric oscillating fan, and teaches the oscillator motor operates in only an “on” or an “off’ state (Column 2, Lines 37-39; Column 5, Lines 59-61).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to operate the oscillating motor, as taught by Lai, as modified, in an ON/OFF manner, as taught by Snow, since this is an easy, well-known, and cheap means of production.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lai, in view of Harms, further in view of Bailey, further in view of Nakanishi (U.S. Patent 4,748,386), as evidenced by gainesvilleindustrial.com/blog/ac-dc-motors, further in view of Crawford (U.S. Patent 5,256,039).
As to Claim 4, Lai, as modified, teaches all the limitations of Claims 1 & 2, but is silent on the type of oscillator motor used or the manner of operation so does not explicitly teach the oscillator motor is a second direct current motor to be controlled separately from the fan blade motor at variable speeds.
Nakanishi describes an electric oscillating fan, and teaches the oscillator motor (104; part of 46) is a second direct current motor (Column 3, Line 22) to be controlled separately from (as shown in Figure 3, where 104 is controlled via 96/106, and 28 is controlled via 82/90) the fan blade motor (28) at variable speeds.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use a direct current motor, as taught by Nakanishi, as the oscillating motor, as taught by Lai, as modified, since D/C motors are known to have simple maintenance (gainesvilleindustrial.com/blog/ac-dc-motors).
Additionally, it would have been obvious to one of ordinary skill in the art to use a direct current motor, as taught by Nakanishi, as the oscillating motor, as taught by Lai, as modified, since D/C motors are well-known in the art and would yield predictable results.
Crawford describes an electric oscillating fan, and teaches the oscillating motor (20) controlled at variable speeds (Column 1, Lines 59-62).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to operate the oscillating motor, as taught by Lai, as modified, at variable speeds, as taught by Crawford, since this is an easy, well-known, and cheap means of production which will yield predictable results.

Claims 5 & 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lai, in view of Harms, further in view of Bailey, further in view of Hou (U.S. PGPub 2009/0009038), as evidenced by ecmweb.com/content/article/20885794/standard-motor-control-circuit-primer (see attached Standard Motor Control Circuit Primer _ EC&M pdf).
As to Claim 5, Lai, as modified, teaches all the limitations of Claim 1, but is silent on how the fan is wired so does not explicitly teach the fan operates on a single hot-wire in a two wire system.
Hou describes an electric fan, and teaches the fan operates on a single hot-wire in a two wire system (Paragraph 0010).  When looking at the only figure in the reference, the fan motor S1 (at the bottom of the figure) has one wire going into it (the hot wire) and one wire going out to complete the two wire system.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use a two wire system, as taught by Hou, in the fan assembly, as taught by Lai, as modified, since residences are commonly wired in a similar fashion and “you do not need someone to restart the equipment after a power failure (ecmweb.com/content/article/20885794/standard-motor-control-circuit-primer).”
As to Claim 13, Lai teaches a wall-mounted fan (Figure 7a/7b; Paragraph 0025 states the components of the fan in Figures 7a/7b are the same as the other embodiments except it is hung on a wall) comprising: a fan blade assembly (60) comprising a plurality of fan blades (as shown in Figure 1); a motor (21) configured to rotate (Paragraph 0017) the fan blades (60); the motor operable at variable speeds (Paragraph 0029 describes the fan motor being operated at “different rotating velocities”)…an oscillator mechanism (Lai 20) and an oscillator motor (Lai 25) configured to operate (Paragraph 0017) the oscillator mechanism (Lai 20); configured to be mounted to a wall (Paragraph 0025; Figures 7a/7b); an arm (Lai 51c); wherein the fan is configured to operate on a single hot-wire in a two wire system.
Lai is silent on the type of motor used to rotate the blades, so does not specifically teach a direct current motor…a controller configured to control operation of the direct current motor at variable speeds; an AC to DC converter configured to convert an AC power input to DC power supplied to the direct current motor…a hanger bracket for supporting the controller, converter, direct current motor, oscillator mechanism and motor, and fan blade assembly, and configured to be mounted to a wall; an arm for coupling to the hanger bracket; wherein the fan is configured to operate on a single hot-wire in a two wire system; and wherein the fan has a wall-mounting surface area of less than about a circle of twelve inches in diameter.
Harms describes an electric motor which can be used in applications which require “variable speed and/or variable torque (Column 1, Line 18)” including fans or blowers (Column 1, Lines 35-37), and teaches a direct current (Column 6, Lines 40-44) motor (11)…a controller (Column 6, Line 32 to Column 7, Line 2) configured to control operation (Column 7, Lines 3-26) of the direct current (Column 6, Lines 40-44) motor (11) at variable speeds (Column 8, Lines 43-46)…an AC to DC converter (Column 6, Lines 40-44) configured to convert an AC power input to DC power (Column 6, Lines 4043) supplied to the direct current (Column 6, Lines 40-44) motor (11)...and an arm (Lai 51c).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the DC motor and control/converter circuit, as taught by Harms, as the fan motor, as taught by Lai, " to provide a means for positioning the power circuit, the regulating circuit and the control circuit at the ECM in order to avoid having multiple wiring connections running for relatively long distances between such circuits and the ECM (Column 3, Lines 18-23).”
Bailey describes a wall-mounted electric device (Figure 1) and teaches a hanger bracket (Elements 2-9) configured to be mounted to a wall (as shown in Figure 1); an arm (11) for coupling to (as shown in Figure 1) the hanger bracket (Elements 2-9).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use a wall mount support structure, as taught by Bailey, for the fan assembly, as taught by Lai, as modified, to allow for easy installation on a wall (first page, left column, Lines 16-45).
Once the Bailey support bracket is modified into Lai, as modified, the bracket will support the controller, converter, direct current motor, oscillator mechanism and motor, and fan blade assembly, will be configured to be mounted to a wall.
Hou describes an electric fan, and teaches the fan operates on a single hot-wire in a two wire system (Paragraph 0010).  When looking at the only figure in the reference, the fan motor S1 (at the bottom of the figure) has one wire going into it (the hot wire) and one wire going out to complete the two wire system.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use a two wire system, as taught by Hou, in the fan assembly, as taught by Lai, as modified, since residences are commonly wired in a similar fashion and “you do not need someone to restart the equipment after a power failure (ecmweb.com/content/article/20885794/standard-motor-control-circuit-primer).”
Regarding the fan having a wall-mounting surface area of less than about a circle of twelve inches in diameter.  The instant application specification, Paragraph 0025, specifically states “the wall-mounting surface area of a fan in accordance with various embodiments of the invention is minimized, for example, for aesthetic purposes.”  This statement concludes the specific area dimension of the wall-mounting surface does not provide a mechanical function and is merely ornamental, which is not patentable.  “The court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art”.  See MPEP 2144.04(I).
As to Claim 14, Lai, as modified, teaches all the limitations of Claim 13, but does not teach a canopy disposed over the hanger bracket.
Bailey continues to teach a canopy (Bailey 10) disposed over (as shown in Bailey Figure 1) the hanger bracket (Bailey Elements 2-9).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use a canopy, as taught by Bailey, over the hanger bracket, as taught by Lai, as modified, “to hide the nonornamental structure (first page, left column, Lines 26-29).
As to Claim 15, Lai, as modified, teaches all the limitations of Claim 13, and continues to teach the hanger bracket (Bailey Elements 2-9) includes a shaft (6) to receive (first page, right column, Lines 92-95; as shown in Bailey Figure 1) the arm (Bailey 11).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lai, in view of Harms, further in view of Bailey, further in view of Jeung (U.S. PGPub 2010/0253266).
As to Claim 6, Lai, as modified, teaches all the limitations of Claim 1, but is silent on the AC to DC converter is capable of converting both a 110 volt AC power input and a 220 volt AC power input to DC power.
Jeung describes a blower or fan run by a DC motor (Paragraph 0019), and teaches the AC to DC converter (51) is capable of converting both a 110 volt AC power input and a 220 volt AC power input to DC power (Paragraph 0020).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the inverter, as taught by Lai, as modified, to convert both 110 volt AC power input and a 220 volt AC power input to DC power, as taught by Jeung, to allow the fan to be powered by each of the common power supply outlets in a residence.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lai, in view of Harms, further in view of Bailey, further in view of Hou, as evidence by ecmweb.com/content/article/20885794/standard-motor-control-circuit-primer, further in view of Lee, as evidenced by wikipedia.org.
As to Claim 16, Lai, as modified, teaches all the limitations of Claim 13, but is silent on the type of oscillator motor used.
Lee describes an electric oscillating fan, and teaches the oscillator motor (5/54) is an alternating current motor (synchronous motors are A/C motors; see end of paragraph for clarification).  As evidenced by the first paragraph in wikipedia.org, synchronous motors are alternating current (AC) motors.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use an alternating current motor, as taught by Lee, as the oscillating motor, as taught by Lai, as modified, since A/C motors are known to have high durability and long service lives (gainesvilleindustrial.com/blog/ac-dc-motors).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lai, in view of Harms, further in view of Bailey, further in view of Hou, as evidence by ecmweb.com/content/article/20885794/standard-motor-control-circuit-primer, further in view of Nakanishi, as evidenced by gainesvilleindustrial.com/blog/ac-dc-motors.
As to Claim 17, Lai, as modified, teaches all the limitations of Claim 13, but is silent on the type of oscillator motor used.
Nakanishi describes an electric oscillating fan, and teaches the oscillator motor (104) comprises a second direct current motor (Column 3, Line 22).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use a direct current motor, as taught by Nakanishi, as the oscillating motor, as taught by Lai, as modified, since D/C motors are known to have simple maintenance (gainesvilleindustrial.com/blog/ac-dc-motors).
Additionally, it would have been obvious to one of ordinary skill in the art to use a direct current motor, as taught by Nakanishi, as the oscillating motor, as taught by Lai, as modified, since D/C motors are well-known in the art and would yield predictable results.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lai, in view of Harms, further in view of Bailey, further in view of Hou, as evidence by ecmweb.com/content/article/20885794/standard-motor-control-circuit-primer, further in view of Mehta (U.S. Patent 5,189,412).
As to Claim 18, Lai teaches a wall-mounted fan (Figure 7a/7b; Paragraph 0025 states the components of the fan in Figures 7a/7b are the same as the other embodiments except it is hung on a wall) comprising: a fan blade assembly (60) comprising a plurality of fan blades (as shown in Figure 1); a housing (Lai 10/40) including: a motor (Lai 21) configured to rotate (Paragraph 0017) the fan blades (60)…an oscillator mechanism (Lai 20) and an oscillator motor (Lai 25) configured to operate (Paragraph 0017) the oscillator mechanism (Lai 20); the motor operable at variable speeds (Paragraph 0029 describes the fan motor being operated at “different rotating velocities”)… configured to be mounted to a wall (Paragraph 0025; Figures 7a/7b); an arm (Lai 51c).
Lai is silent on the type of motor used to rotate the blades, so does not specifically teach a direct current motor…an AC to DC converter configured to convert AC power input to DC power supplied to the direct current motor…a wireless receiver capable of wireless communication with a wireless device; and a controller configured to control operation of the direct current motor at variable speeds; a hanger bracket for supporting the housing and the fan blade assembly, and configured to be mounted to a wall; an arm for connecting the hanger bracket to the housing; wherein the fan has a wall-mounting surface area of less than about a circle of twelve inches in diameter; wherein the fan operates on a single hot-wire in a two wire system; and wherein the controller is capable of receiving input from the wireless device through the wireless receiver.
Harms describes an electric motor which can be used in applications which require “variable speed and/or variable torque (Column 1, Line 18)” including fans or blowers (Column 1, Lines 35-37), and teaches a direct current (Column 6, Lines 40-44) motor (11)…a controller (Column 6, Line 32 to Column 7, Line 2) configured to control operation (Column 7, Lines 3-26) of the direct current (Column 6, Lines 40-44) motor (11) at variable speeds (Column 8, Lines 43-46)…an AC to DC converter (Column 6, Lines 40-44) configured to convert an AC power input to DC power (Column 6, Lines 4043) supplied to the direct current (Column 6, Lines 40-44) motor (11)...and an arm (Lai 51c).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the DC motor and control/converter circuit, as taught by Harms, as the fan motor, as taught by Lai, " to provide a means for positioning the power circuit, the regulating circuit and the control circuit at the ECM in order to avoid having multiple wiring connections running for relatively long distances between such circuits and the ECM (Column 3, Lines 18-23).”
Bailey describes a wall-mounted electric device (Figure 1) and teaches a hanger bracket (Elements 2-9) configured to be mounted to a wall (as shown in Figure 1); an arm (11) for coupling to (as shown in Figure 1) the hanger bracket (Elements 2-9).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use a wall mount support structure, as taught by Bailey, for the fan assembly, as taught by Lai, as modified, to allow for easy installation on a wall (first page, left column, Lines 16-45).
Once the Bailey support bracket is modified into Lai, as modified, the hanger bracket will support the housing and the fan blade assembly, and be configured to be mounted to a wall.
Hou describes an electric fan, and teaches the fan operates on a single hot-wire in a two wire system (Paragraph 0010).  When looking at the only figure in the reference, the fan motor S1 (at the bottom of the figure) has one wire going into it (the hot wire) and one wire going out to complete the two wire system.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use a two wire system, as taught by Hou, in the fan assembly, as taught by Lai, as modified, since residences are commonly wired in a similar fashion and “you do not need someone to restart the equipment after a power failure (ecmweb.com/content/article/20885794/standard-motor-control-circuit-primer).”
Mehta describes a remote controlled fan and teaches a wireless receiver (Column 8, Lines 27-59) capable of wireless communication (infrared) with a wireless device (411)…wherein the controller (210) is capable of receiving input (Column 8, Lines 42-45) from the wireless device (411) through the wireless receiver (Column 8, Lines 27-59).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use a wireless control system, as taught by Mehta, in the fan assembly control system, as taught by Lai, as modified, when “no wall mounted switch box available or practical to install (Column 8, Lines 45-47).”
Regarding the fan having a wall-mounting surface area of less than about a circle of twelve inches in diameter.  The instant application specification, Paragraph 0025, specifically states “the wall-mounting surface area of a fan in accordance with various embodiments of the invention is minimized, for example, for aesthetic purposes.”  This statement concludes the specific area dimension of the wall-mounting surface does not provide a mechanical function and is merely ornamental, which is not patentable.  “The court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art”.  See MPEP 2144.04(I).
As to Claim 19, Lai, as modified, teaches all the limitations of Claim 18, but does not specifically teach the wall mounting surface area is less than about a circle of eight inches in diameter.  However, the instant application specification, Paragraph 0025, specifically states “the wall-mounting surface area of a fan in accordance with various embodiments of the invention is minimized, for example, for aesthetic purposes.”  This statement concludes the specific area dimension of the wall-mounting surface do not provide a mechanical function and is merely ornamental, which is not patentable.  “The court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art”.  See MPEP 2144.04(I).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lai, in view of Harms, further in view of Bailey, further in view of Hou, as evidenced by ecmweb.com/content/article/20885794/standard-motor-control-circuit-primer, further in view of Mehta, further in view of Lee, as evidenced by wikipedia.org.
As to Claim 20, Lai, as modified, teaches all the limitations of Claim 18, but is silent on the type of oscillator motor used or the manner of operation so does not explicitly teach the oscillator motor is an alternating current motor that.
Lee describes an electric oscillating fan, and teaches the oscillator motor (5/54) is an alternating current motor (synchronous motors are A/C motors; see end of paragraph for clarification).  As evidenced by the first paragraph in wikipedia.org, synchronous motors are alternating current (AC) motors.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use an alternating current motor, as taught by Lee, as the oscillating motor, as taught by Lai, as modified, since A/C motors are known to have high durability and long service lives (gainesvilleindustrial.com/blog/ac-dc-motors).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Lai, in view of Harms, further in view of Bailey, further in view of Hou, as evidence by ecmweb.com/content/article/20885794/standard-motor-control-circuit-primer, further in view of Mehta, further in view of Byrne (U.S. Patent 9,394,919).
As to Claim 21, Lai, as modified, teaches all the limitations of Claim 18, and continues to teach the hanger bracket (Bailey Elements 2-9) includes (as shown in Figure 2) at least one mounting hole (3).
Lai, as modified, does not teach a junction box including at least one mounting device and capable of being mounted to a wall…wherein an at least one fastener secures the hanger bracket to the junction box by the at least one mounting device and at least one mounting hole.
Byrne describes a mounting means for a fan, and teaches a junction box (30) including at least one mounting device (125) and capable of being mounted to a wall (although not specifically stated, the junction box can be mounted to a wall)…wherein an at least one fastener (120) secures (as shown in Figures 3/4) the hanger bracket (20) to the junction box (30) by the at least one mounting device (125) and at least one mounting hole (121).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use a junction box, as taught by Byrne, to mount the fan assembly, as taught by Lai, as modified, to provide a means to directly attach the fan assembly to the wall while providing room for wires and wire connections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Craftmade Bellows IV Installation Guide (NPL - see attached BW414_installation_Manual pdf).  The installation guide does not have a date within the document.  However, it is considered prior art for the following reasons.  1) the document properties, found by right-clicking the on the document and selecting “Document Properties” shows the document was created on 03/28/2016.  See a screenshot of the document properties below.  2) the website amazon.com/Craftmade-Outdoor-BW414SS3-Oscillating-Stainless/dp/B01D6780I2 states this model was first available on 03/19/2016.  See the screenshot of the first available date below.  3) the website the installation guide was downloaded from was published on 04/29/2016.  This was determined by googling the term “craftmade bellows iv installation guide” then adding the code “&tbs=cdr:1,cd_min:1/1/0” to the end of the URL for the search.  See the screenshot for the google search with the published dates shown below.


    PNG
    media_image2.png
    1033
    1810
    media_image2.png
    Greyscale

Craftmade Bellows IV Installation Guide, Modified by Examiner


    PNG
    media_image3.png
    1057
    1920
    media_image3.png
    Greyscale

Amazon.com screenshot for Bellows IV, Modified by Examiner


    PNG
    media_image4.png
    1057
    1920
    media_image4.png
    Greyscale

Google Search Performed by Examiner with Publish Dates, Modified by Examiner

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776. The examiner can normally be reached Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID N BRANDT/Examiner, Art Unit 3746                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746